Title: To George Washington from Lebbeus Ball, 17 October 1780
From: Ball, Lebbeus
To: Washington, George


                  
                     Sir,
                     Camp 17th October
                     1780.
                  
                  As a new Arrangement of the Army will probably soon take place,
                     by which severall of the Majors of the Massachusetts Line will necessarily be
                     discharged; I wish to improve this Opportunity of resigning my Command: and I
                     do it, Sir, with a greater degree of Satisfaction, as I suppose, from the
                     Number of Majors, that it cannot be injurious to the Cause of my Country or the
                     Army, which I have endeavoured to serve, from the Beginning of the Contest,
                     with Fidelity and hope I have done it to Acceptance.
                  My private Concerns, in Life, most Strongly urge me to take this
                     Step; My Family is large and not able to do much for themselves; my
                     Circumstances are not so affluent as to enable them to subsist comfortably
                     without my Assistance; and that Assistance, Sir, I am not able to afford them
                     from my depreciated Pay, were it even received at the promised Periods.
                  For those Reasons I must request your Excellency to consider my
                     Situation, to receive my Resignation and grant me a Discharge from the Army.
                  With the highest Respect for your Excellency and the sincerest
                     Wishes for your Happiness I am, Your Excellency’s most obedient and very humble
                     Servt
                  
                     Lebs Ball
                  
               